Opinion issued October 21, 2021




                                       In The

                               Court of Appeals
                                      For The

                           First District of Texas
                             ————————————
                               NO. 01-21-00015-CV
                            ———————————
                       WEEKS MARINE, INC., Appellant
                                         V.
                           MARIO CARLOS, Appellee


                    On Appeal from the 125th District Court
                             Harris County, Texas
                       Trial Court Case No. 2020-34256


                          MEMORANDUM OPINION

      Mario Carlos sued Weeks Marine, Inc. for injuries he allegedly sustained in

two separate incidents while working on vessels owned by Weeks Marine. Weeks

Marine filed a special appearance asserting that the court had neither general nor

specific jurisdiction over it because Texas is not its principal place of business and
because there is no substantial connection between the operative facts of the

litigation and Weeks Marine’s contacts with Texas. The trial court denied the special

appearance, and Weeks Marine appealed.

      We affirm.

                                   Background

      Weeks Marine is incorporated in New Jersey, where its headquarters and

principal place of business are located. It has offices in numerous states, including

an office related to its construction division located in Houston, Texas. It has a

registered agent for service of process in Texas. In the late 1990s, Weeks Marine

purchased T.L. James.

      Mario Carlos had worked for T.L. James in the early 1990s. After Weeks

Marine acquired T.L. James in 1998, it contacted Carlos in Texas to offer him

employment, which was conditioned on a physical and drug test. According to

Carlos, Weeks Marine scheduled and paid for him to have a preemployment physical

and drug test in Hidalgo County, Texas. Weeks Marine then made a firm offer of

employment, which Carlos accepted in Texas. Carlos worked for Weeks Marine

between approximately 1998 and 2020. In his affidavit, Carlos averred that after

completing a job for Weeks Marine, he would return home to Texas. He stated that

on 20 to 27 separate occasions, Weeks Marine contacted him in Texas to “recruit”

him to work on another job. Carlos said that after each acceptance, Weeks Marine


                                         2
paid for a physical and drug test in Hidalgo County. In addition, Weeks Marine

“always paid” him in Texas, where his bank account was located. Carlos also swore

that Weeks Marine agreed that, should he be injured on-the-job, his medical care

would take place in Texas.

      Weeks Marine paid Carlos a per diem to cover his expenses while traveling

between Texas and the job location. Carlos stated that he often traveled to job

locations with other Texas residents who had been hired by Weeks Marine, including

Facundo Salazar, who happened to be Carlos’s nephew and who worked as a

supervisor for Weeks Marine. Carlos said that Salazar lived in the Rio Grande valley

and that he and Salazar frequently traveled together to training and testing for Weeks

Marine, which occurred in Texas.

      In his second amended petition, Carlos alleged that he was injured in two

separate workplace incidents in November and December 2019. In November 2019,

Carlos was working on Barge 232, which was in the Mississippi River near the Port

of New Orleans. Salazar, who was Carlos’s supervisor, allegedly ordered him to

modify a piece of equipment to complete a task involving the tightening of bolts.

Carlos alleged that the modification increased the power to the tool, dislocating a

bolt that struck his face. Carlos lost several teeth from the impact and suffered a

serious neck injury. He received medical care in Louisiana and returned to work on

the vessel.


                                          3
      In December 2019, Carlos was working on the dredging vessel Captain

Frank, which was located in the New Zydeco Ridge near Slidell, Louisiana.

According to Carlos, Salazar was again the supervisor on this job, and Salazar

directed him to complete a task that required him to use a ladder. Carlos maintains

that Salazar told him to do the task on his own, despite safety standards that require

the presence of another person while using a ladder. Carlos fell from the ladder and

allegedly injured his back. He returned to Texas and has received medical care in

Harris County, Texas.

      Carlos filed suit against Weeks Marine seeking damages stemming from the

two on-the-job injuries he alleged were caused by Weeks Marine’s flawed hiring

and training practices. He also alleged a related but distinct claim that Weeks Marine

delayed or failed to make statutorily required “maintenance and cure” payments. He

alleged that the failure to timely pay maintenance and cure caused him additional

damages. In his live pleading, he alleged that Weeks Marine was liable under the

Jones Act, general maritime negligence, and “unseaworthiness.” He also sought

“maintenance and cure” payments, which is a statutory remedy under the Jones Act

that provides supplemental income and payment for some medical expenses. Though

related to his claims for damages from his on-the-job injuries, Carlos’s maintenance

and cure claim is distinct.




                                          4
      Weeks Marine filed a special appearance, challenging both general and

specific jurisdiction. Carlos twice amended his petition, and Weeks Marine likewise

amended its special appearance. After a non-evidentiary hearing, the trial court

denied the special appearance without findings of fact or conclusions of law. Weeks

Marine appealed. See TEX. CIV. PRAC. & REM. CODE § 51.014(a)(7) (providing that

party may take interlocutory appeal from order denying special appearance).

                                     Analysis

      On appeal, Weeks Marine argues that neither general nor specific jurisdiction

exist in this case. Carlos argues that specific jurisdiction exists. We agree with

Carlos.

I.    Standard of review

      Whether a trial court has personal jurisdiction over a nonresident defendant is

a question of law that we review de novo. Luciano v. SprayFoamPolymers.com,

LLC, 625 S.W.3d 1, 8 (Tex. June 25, 2021); Old Republic Nat’l Title Ins. Co. v. Bell,

549 S.W.3d 550, 558 (Tex. 2018). The plaintiff has “the initial burden to plead

sufficient allegations to confer jurisdiction.” Retamco Operating, Inc. v. Republic

Drilling Co., 278 S.W.3d 333, 337 (Tex. 2009); Am. Type Culture Collection, Inc.

v. Coleman, 83 S.W.3d 801, 807 (Tex. 2002). “The defendant seeking to avoid being

sued in Texas then has the burden to negate all potential bases for jurisdiction pled

by the plaintiff.” Retamco Operating, 278 S.W.3d at 337. “When, as here, the trial


                                         5
court does not issue findings of fact and conclusions of law, we imply all relevant

facts necessary to support the judgment that are supported by evidence.” Moncrief

Oil Int’l, Inc. v. OAO Gazprom, 414 S.W.3d 142, 150 (Tex. 2013).

II.   Personal Jurisdiction

      “A court must have both subject matter jurisdiction over a case and personal

jurisdiction over the parties to issue a binding judgment.” Luciano, 625 S.W.3d at

7–8. Personal jurisdiction refers to a court’s authority “to bind a particular party” to

its judgment. Id. at 8. Texas courts may exercise personal jurisdiction over a

nonresident when (1) the Texas long-arm statute authorizes the exercise of

jurisdiction, and (2) the exercise of jurisdiction is consistent with federal due process

guarantees. Old Republic, 549 S.W.3d at 558. “Federal due-process requirements

limit a state’s power to assert personal jurisdiction over a nonresident defendant.”

Moki Mac River Expeditions v. Drugg, 221 S.W.3d 569, 575 (Tex. 2007). “Personal

jurisdiction is proper when the nonresident defendant has established minimum

contacts with the forum state, and the exercise of jurisdiction comports with

‘traditional notions of fair play and substantial justice.’” Id. (quoting Hanson v.

Denckla, 357 U.S. 235, 253 (1958) and Int’l Shoe Co. v. Washington, 326 U.S. 310,

316, (1945)).

      A.     General personal jurisdiction requires that the defendant be “at
             home” in the forum state.



                                           6
      Personal jurisdiction may be general or specific. Ford Motor Co. v. Montana

Eighth Judicial Dist. Court, 141 S. Ct. 1017, 1024 (2021). A court exercising general

personal jurisdiction may hear any and all claims against a nonresident defendant.

Id. A court may exercise general personal jurisdiction over a nonresident defendant

when the defendant is “essentially at home” in the forum state. Id.; see Goodyear

Dunlop Tires Operations, S.A. v. Brown, 564 U.S. 915, 919 (2011). A corporation is

“essentially at home” in its place of incorporation, its principal place of business,

and—rarely—when a corporation’s contacts with the forum state are so substantial,

continuous, systematic, and of a such a nature that general jurisdiction is justified.

See Ford Motor Co., 141 S. Ct. at 1024; Daimler AG v. Bauman, 571 U.S. 117, 137–

39 (2014).

      B.     Specific personal jurisdiction requires sufficient minimum contacts
             with the forum state.

“Specific jurisdiction is different: It covers defendants less intimately connected

with a State, but only as to a narrower class of claims.” Ford Motor Co., 141 S. Ct.

at 1024. A court exercising specific personal jurisdiction may hear claims that arise

out of or relate to the nonresident defendant’s contacts with the forum state. Id. at

1025 (quoting Bristol-Myers Squibb Co. v. Superior Court of Cal., San Francisco

Cty., 137 S. Ct. 1773, 1780 (2017)). In the context of specific personal jurisdiction,

minimum contacts requires that (1) the nonresident defendant has purposefully

availed itself of the privilege of conducting activities in the forum state, and (2) there

                                            7
exists a “nexus between the nonresident defendant, the litigation and the forum.”

Luciano, 625 S.W.3d at 8, 14 (quoting Moki Mac River Expeditions, 221 S.W.3d at

579).

              1.     Purposeful availment

        We consider three factors to determine whether a nonresident defendant has

purposefully availed itself of the privilege of conducting activities in Texas:

        First, only the defendant’s contacts with the forum are relevant, not the
        unilateral activity of another party or a third person. Second, the
        contacts relied upon must be purposeful rather than random, fortuitous,
        or attenuated. Thus, sellers who reach out beyond one state and create
        continuing relationships and obligations with citizens of another state
        are subject to the jurisdiction of the latter in suits based on their
        activities. Finally, the defendant must seek some benefit, advantage or
        profit by availing itself of the jurisdiction.

Moncrief Oil Int’l, 414 S.W.3d at 151 (emphasis added) (quoting Retamco, 278

S.W.3d at 338–39; see Burger King Corp. v. Rudzewicz, 471 U.S. 462, 473, 475

(1985). We consider all of the evidence and focus on “the quality and nature of the

contacts, not the quantity.” Moncrief Oil, 414 S.W.3d at 151; see Bristol-Myers

Squibb, 137 S. Ct. at 1779.

              2.     Relatedness

        The relatedness—or nexus—component of minimum contacts requires that

there be a connection between the nonresident defendant’s purposeful contacts in

Texas and the plaintiff’s suit. Luciano, 625 S.W.3d at 14. However, it does not

require a strict causal relationship between the defendant’s in-state activity and the
                                           8
litigation. Id. at 14–15. Instead, the relatedness inquiry demands only that the suit

“arise out of or relate to the defendant’s contacts with the forum.” Ford Motor Co.,

141 S. Ct. at 1026 (“[W]e have never framed the specific jurisdiction inquiry as

always requiring proof . . . that the plaintiff’s claim came about because of the

defendant’s in-state conduct.”).

      “[S]pecific jurisdiction re quires us to analyze jurisdictional contacts on a

claim-by-claim basis.” Moncrief Oil, 414 S.W.3d at 150 (citing Kelly v. Gen. Interior

Constr., Inc., 301 S.W.3d 653, 660 (Tex. 2010)). A plaintiff bringing multiple claims

that arise out of different forum contacts of the defendant must establish specific

jurisdiction for each claim. Id. This is due to the distinction between general

jurisdiction and specific jurisdiction: “If a defendant does not have enough contacts

to justify the exercise of general jurisdiction, the Due Process Clause prohibits the

exercise of jurisdiction over any claim that does not arise out of or result from the

defendant’s forum contacts.” Id. (internal quotation and citation omitted). A court,

however, need not address contacts on a claim-by-claim basis if all claims arise from

the same forum contacts. Id. at 150–51.

      D.     The exercise of personal jurisdiction must comport with fair play
             and substantial justice.

      “Once minimum contacts have been established, we must still consider

whether, for other reasons, exercising jurisdiction over the nonresident defendant

would nevertheless run afoul of ‘traditional notions of fair play and substantial

                                          9
justice.’” Luciano, 625 S.W.3d at 18 (quoting Int’l Shoe, 326 U.S. at 316). “Only in

rare cases, however, will the exercise of jurisdiction not comport with fair play and

substantial justice when the nonresident defendant has purposefully established

minimum contacts with the forum state.” Spir Star AG v. Kimich, 310 S.W.3d 868,

878 (Tex. 2010) (quoting Guardian Royal Exch. Assurance, Ltd. v. Eng. China

Clays, P.L.C., 815 S.W.2d 223, 231 (Tex. 1991)). “We consider the nonresident

defendant’s contacts in light of (1) the burden on the defendant; (2) the interests of

the forum state in adjudicating the dispute; (3) the plaintiff’s interest in obtaining

convenient and effective relief; (4) the interstate judicial system’s interest in

obtaining the most efficient resolution of controversies; and (5) the shared interest

of several states in furthering fundamental substantive social policies.” Luciano, 625

S.W.3d at 18.

III.   General personal jurisdiction does not exist in this case.

       On appeal, Weeks Marine argues that the trial court lacked general jurisdiction

because it is not “at home” in Texas. We agree. Undisputed evidence showed that

Weeks Marine is incorporated in New Jersey, where its principal place of business

was located.

       In his live pleading, Carlos alleged that Weeks Marine was “doing business

in the State of Texas for the purpose of accumulating monetary profit,” and it had a

registered agent for service of process in Texas. Under the long-arm statute, “doing


                                          10
business” in Texas includes “recruit[ing] Texas residents, directly or through an

intermediary located in this state, for employment inside or outside this state.” TEX.

CIV. PRAC. & REM. CODE § 17.042(3). Carlos’s jurisdictional evidence showed that

Weeks Marine recruited Texas residents for employment, and, in the absence of

findings of fact, we take this evidence as true. Thus, we conclude that Weeks Marine

conducted business in Texas within the meaning of the long-arm statute.

      Conducting business in Texas and having a registered agent for service of

process are not, alone, enough to confer general jurisdiction. See Ford Motor Co.,

141 S. Ct. at 1024; Daimler, 571 U.S. at 137. Cf. Asshauer v. Glimcher Realty Tr.,

228 S.W.3d 922, 933 (Tex. App.—Dallas 2007, no pet.) (“[H]aving a registered

agent and being registered to do business in Texas only potentially subjects a foreign

corporation to jurisdiction in the state.”). Other jurisdictional facts alleged in

Carlos’s live pleading relate to recruiting, hiring, and training employees in Texas

for its dredging division.

      Weeks Marine attached to its special appearance an affidavit from Teresa B.

Olivo, who worked for Weeks Marine as an Occupational Injury and Claims

Manager. She averred that Weeks Marine’s business included construction,

dredging, towing, heavy lifting, salvage, stevedoring, and tunneling services

throughout North America and internationally. She stated that the sole Texas office

operates Weeks Marine’s construction operations. She also stated that in the


                                         11
previous five years, only 8% of Weeks Marine’s projects had been located in Texas,

and only about 12% of its revenue was attributable to those projects. Carlos’s

evidence did not contest or negate these jurisdictional facts.

      The trial court did not issue findings of fact or conclusions of law, and it did

not specify whether it had denied the special appearance based on general or specific

jurisdiction. We conclude, however, that the appellate record cannot support an

implied finding that Weeks Marine is “at home” in Texas when it conducted a

minority of its business activities in Texas, was incorporated in New Jersey, and

maintained its principal place of business in New Jersey. See Ford Motor Co., 141

S. Ct. at 1024; Daimler, 571 U.S. at 137; BMC Software Belgium, N.V. v. Marchand,

83 S.W.3d 789, 795 (Tex. 2002).

IV.   Specific personal jurisdiction exists in this case.

      Weeks Marine argues that there is no specific jurisdiction because Carlos’s

claims do not arise from or relate to its contacts with Texas.1 Weeks Marine

maintains that its contacts with Texas are insufficient to satisfy the due process




1
      Weeks Marine argued that Carlos’s claims do not “arise from and relate[] to” its
      contacts with Texas. (Emphasis added.) This conjunctive recitation of the standard
      for our minimum contacts analysis contradicts is inconsistent with the United States
      Supreme Court, which has explained that the inquiry into whether a cause of action
      arises from or relates to a nonresident defendant’s forum contacts is disjunctive. See
      Ford Motor Co. v. Montana Eighth Judicial Dist. Court, 141 S. Ct. 1017, 1026
      (2021) (“[O]ur most common formulation of the rule demands that the suit ‘arise
      out of or relate to the defendant’s contacts with the forum.’”).
                                            12
standard and that it merely employed “someone from Texas nearly twenty years

prior,” and provided some training to the employee when he happened to be on a

vessel in Texas waters.

      Carlos pleaded claims for damages from two on-the-job injuries, and he

pleaded a statutory claim for maintenance and cure, alleging that Weeks Marine’s

failure to timely pay maintenance and cure caused him additional damages. These

claims, though distinct, are related, and we conclude that they both arise from the

same forum contacts made by Weeks Marine. We therefore do not need to address

Weeks Marine’s forum contacts on a claim-by-claim basis. See Moncrief Oil, 414

S.W.3d at 150–51.

      A.     Weeks Marine had sufficient minimum contacts to satisfy the
             requirement for specific personal jurisdiction.

      Some of the jurisdictional facts in this case are disputed, and the trial court

did not issue findings of fact and conclusions of law. Therefore, in determining

whether the record shows that Weeks Marine had sufficient minimum contacts with

Texas to confer specific personal jurisdiction on the court, we must infer that the

trial court found as true facts that support its ruling and are supported by the record.

See Moncrief Oil, 414 S.W.3d at 150.

             1.     Purposeful availment

       The first component of minimum contacts is purposeful availment. We

consider actions intentionally taken by Weeks Marine by which it sought some

                                          13
benefit, advantage, or profit. See Burger King, 471 U.S. at 473, 475; Moncrief Oil

Int’l, 414 S.W.3d at 151.

      Carlos’s affidavit showed:

         • Weeks Marine reached out to Carlos, a Texas resident, after it acquired
           T. L. James to recruit Carlos to work for Weeks Marine.

         • Weeks Marine made contingent and final offers of employment to
           Carlos in Texas.

         • Weeks Marine paid for Carlos to undergo a preemployment physical
           and drug test in Texas.

         • Weeks Marine paid Carlos a per diem to cover his travel costs between
           his home in Texas and the jobsites.

         • Weeks Marine contacted Carlos in Texas between 20 and 27 times over
           approximately 15 to 20 years to recruit him for jobs. Each time, Carlos
           accepted the offers of employment in Texas, and each time, Weeks
           Marine paid for him to have a physical and drug test in Texas.

         • Weeks Marine recruited other Texas residents for employment.

         • Weeks Marine recruited and hired Salazar, a Texas resident, who was
           Carlos’s supervisor at the time of the alleged on-the-job injuries.

         • Weeks Marine provided testing and training in Texas on approximately
           an annual basis.

         • Weeks Marine conducted other training in Texas.

         • Weeks Marine paid Carlos in Texas, where Carlos’s bank account was
           located.

         • Weeks Marine agreed that, if Carlos was injured while working for
           Weeks Marine, all of his medical care would take place in Texas.

         • Weeks Marine hired Carlos for at least one project in Texas.

                                       14
      In addition, the same evidence that Weeks Marine relied on to avoid general

personal jurisdiction is some evidence that Weeks Marine purposefully availed itself

of conducting business in Texas, including earning 12% of its revenue in Texas.

Weeks Marine also conceded that it had made some maintenance and cure payments

to Carlos in Texas.

      In Hall v. Environmental Chemical Corp., 64 F. Supp. 2d 638 (S. D. Tex.

1999), the plaintiff, a resident of Galveston County, was injured while working

aboard a barge chartered by Environmental Chemical and located on an island south

of Hawaii. 64 F. Supp. 2d at 639. He returned to Texas, where he received medical

care, and he filed suit when Environmental Chemical discontinued “maintenance

and cure” payments. Id. The district court found that evidence supported specific

personal jurisdiction based on the following facts that showed Environmental

Chemical’s purposeful availment of the Texas forum:

         • Environmental Chemical made contact with Hall, a Texas resident, in
           Texas to recruit him to work.

         • The evidence was conflicting, but evaluating the facts in a light most
           favorable to the plaintiff, the court determined that Environmental
           Chemical’s contact with Hall was not limited to a single act of
           recruitment.

         • Environmental Chemical mailed an employment contract to Hall’s
           home in Texas.

         • Environmental Chemical paid for Hall’s transportation and lodging
           costs to attend training outside of Texas.


                                        15
          • Environmental Chemical sent paychecks to Hall’s residence in Texas.

          • Environmental Chemical paid for some medical treatment in Texas
            before terminating the maintenance and cure payments.

          • Environmental Chemical again reached out to recruit Hall for work
            while he was recovering in Texas.

Id. at 642–43.

      Weeks Marine’s contacts with Texas are similar to those made by

Environmental Chemical. Both nonresident defendant companies contacted a Texas

resident to recruit him for employment. In both cases, the evidence supported a

finding that there was more than one act of recruiting. Both Weeks Marine and

Environmental Chemical offered the Texas resident employment while the resident

was in Texas, and both paid for transportation and lodging to facilitate out of state

training. Both sent paychecks to the resident in Texas. Both paid for some medical

treatment in Texas before terminating the maintenance and cure payments. We

conclude that the jurisdictional evidence supports a finding that Weeks Marine

purposefully availed itself of the privilege of conducting activities in Texas.

             2.     Relatedness

      Having concluded that Weeks Marine purposefully availed itself of the Texas

forum, we must determine whether Carlos’s claims arise from or are related to the

contacts Weeks Marine made with Texas. See Luciano, 625 S.W.3d at 18.




                                          16
      In its brief, Weeks Marine argues that Carlos’s suit does not “arise from and

relate to” Weeks Marine’s contacts in Texas. Relying on both federal and state

precedent, Weeks Marine asserts that there must be a substantial connection between

the litigation and the forum state. See Walden v. Fiore, 571 U.S. 277, 283 (2014);

Moki Mac River Expeditions, 221 S.W.3d at 585. Weeks Marine maintains that the

“alleged actionable conduct and the alleged actionable harm occurred, if at all, in

Louisiana and not in Texas,” and, therefore, there was no substantial connection

between its contacts with Texas and the subject of the litigation. In making this

argument, Weeks Marine collapses the disjunctive relatedness requirement—that the

litigation “arise out of or relate to the defendant’s contacts with the forum”—into a

single requirement—that the litigation both arise out of and relate to the defendant’s

contacts with the forum. See Ford Motor Co., 141 S. Ct. at 1026; Moncrief Oil, 414

S.W.3d at 150. Weeks Marine’s argument would impose a duty on Carlos to show a

direct causal relationship between the injuries Carlos allegedly sustained and the

contacts made by Weeks Marine in Texas. In Ford Motor Company, the U.S.

Supreme Court rejected the need to show a direct causal relationship, saying: “None

of our precedents has suggested that only a strict causal relationship between the

defendant’s in-state activity and the litigation will do.” Ford Motor Co., 141 S. Ct.

at 1026; see Luciano, 625 S.W.3d at 18 (acknowledging and applying standard).




                                         17
      Carlos has alleged that he was injured in two on-the-job incidents because

Salazar, his supervisor, ordered him to take unsafe actions. He alleges that it was

Weeks Marine’s decision to recruit workers from Texas and failure to properly train

them that led to his injuries. Weeks Marine’s contacts with Texas relate to Carlos’s

claims because Salazar lives in Texas, was recruited in by Weeks Marine in Texas,

and received training from Weeks Marine in Texas. Weeks Marine’s contacts with

Texas also relate to Carlos’s maintenance and cure claims because Weeks Marine

promised to pay maintenance and cure in Texas when it recruited Carlos in Texas

and because it concedes that it made some maintenance and cure payments to Carlos

in Texas. Recruiting Texas residents for employment inside or outside of Texas is

statutorily defined as conducting business in Texas and creates a strong relationship

among Weeks Marine, Carlos, and Texas. See TEX. CIV. PRAC. & REM. CODE §

17.042(3); see also Ford Motor Co., 141 S. Ct. at 1019 (discussing strong

relationship among litigants and forum). We hold that the evidence supports a

conclusion that Weeks Marine has sufficient minimum contacts to support specific

jurisdiction in Texas.

      B.     The exercise of specific jurisdiction does not offend traditional
             notions of fair play and substantial justice.

      Having concluded that the evidence satisfies the minimum contacts prong of

the federal due process test for a state to assert personal jurisdiction over a

nonresident defendant, we consider the second prong: whether the exercise of

                                         18
personal jurisdiction will offend traditional notions of fair play and substantial

justice. See Int’l Shoe Co., 326 U.S. at 316; Old Republic, 549 S.W.3d at 559. “The

defendant bears the burden of presenting a compelling case that the presence of some

consideration would render the exercise of jurisdiction over it unreasonable.”

PetroSaudi Oil Servs. Ltd. v. Hartley, 617 S.W.3d 116, 141 (Tex. App.—Houston

[1st Dist.] 2020, no pet.); see Hoagland v. Butcher, 474 S.W.3d 802, 816 (Tex.

App.—Houston [14th Dist.] 2014, no pet.) (same).

      The following factors are relevant to our determination of whether the

exercise of personal jurisdiction offends traditional notions of fair play and

substantial justice:

      (1)    the burden on the defendant;
      (2)    the interests of the forum in adjudicating the dispute;
      (3)    the plaintiff’s interest in obtaining convenient and effective
             relief;
      (4)    the international judicial system’s interest in obtaining the most
             efficient resolution of controversies; and
      (5)    the shared interest of the several nations in furthering
             fundamental substantive social policies.

Cornerstone Healthcare Grp. Hldg., Inc. v. Nautic Mgmt. VI, L.P., 493 S.W.3d 65,

74 (Tex. 2016); Moncrief Oil, 414 S.W.3d at 155. “If a nonresident has minimum

contacts with the forum, rarely will the exercise of jurisdiction over the nonresident

not comport with traditional notions of fair play and substantial justice.” Moncrief

Oil, 414 S.W.3d at 154–55.



                                         19
      Weeks Marine has presented no argument on appeal that the exercise of

personal jurisdiction would offend traditional notions of fair play and substantial

justice. Instead, it has centered its arguments on the first prong. In the trial court,

Weeks Marine argued that litigating this case in Texas would offend traditional

notions of fair play and substantial justice because it would undermine the law of

specific jurisdiction in regard to the minimum contacts and relatedness inquiry. See

Clerk’s R. 228–29. Weeks Marine did not explain why litigating in Texas would

increase its burden, or why Texas’s interest in adjudicating this dispute and Carlos’s

interest in obtaining convenient and effective relief are low. Instead, it argued that

an exercise of personal jurisdiction in this case would be based entirely on Carlos’s

Texas residency. We disagree.

      The evidence demonstrates that the exercise of specific personal jurisdiction

would be based on more than Carlos’s Texas residency. Carlos’s Texas residency

weighs in favor of personal jurisdiction because he has a strong interest in obtaining

convenient and effective relief. See Cornerstone Healthcare Grp., 493 S.W.3d at 74

(identifying factors relevant to fair play and substantial justice). He has received

treatment in Texas, and therefore his treating physicians are also located in Texas.

See Luciano, 625 S.W.3d at 19 (“Doctors who treated the Lucianos after the alleged

injuries are also in Texas.”). Weeks Marine also had numerous relevant forum

contacts. The evidence shows that Weeks Marine purposefully availed itself of the


                                          20
privilege of doing business in Texas by recruiting and hiring Texas residents.

Because Weeks Marine was doing business in Texas within the meaning of the long-

arm statute, Texas has a strong interest in adjudicating the dispute. See TEX. CIV.

PRAC. & REM. CODE § 17.042(3); Luciano, 625 S.W.3d at 19 (exercise of privilege

of doing business in forum state gives rise to obligation to respond to suit “which

cannot be said to be undue”). Weeks Marine’s evidence further supports a

conclusion that it would not be burdensome for it to litigate these claims in Texas.

See Cornerstone Healthcare Grp., 493 S.W.3d at 74. In addition to its actions of

recruiting and hiring Texas residents, Weeks Marine’s evidence shows that it

regularly conducts other business in Texas as well. It maintains a construction

operations office in Texas, and over the past five years, 8% of its projects—yielding

12% of its revenue—were located in Texas. These factors support a conclusion that

the exercise of specific jurisdiction does not offend traditional notions of fair play

and substantial justice.

      Weeks Marine has presented no compelling argument or evidence to justify

why this is the rare occasion in which a nonresident’s minimum forum contacts have

been established but the exercise of personal jurisdiction nevertheless offends

traditional notions of fair play and substantial justice. See Moncrief Oil, 414 S.W.3d

at 154–55; PetroSaudi Oil Servs., 617 S.W.3d at 141.




                                         21
      We conclude that specific personal jurisdiction over Weeks Marine exists in

this case, and we hold that the trial court did not err by denying the special

appearance.

                                    Conclusion

      We affirm the interlocutory order of the trial court. All pending motions are

dismissed as moot.




                                              Peter Kelly
                                              Justice

Panel consists of Justices Kelly, Guerra, and Farris.




                                         22